IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 1851 Disciplinary Docket No. 3
                                          :
ROBERT WILLIAM STEIN                      :   No. 90 DB 2012
                                          :
                                          :   Attorney Registration No. 73874
                                          :
PETITION FOR REINSTATEMENT                :   (Montgomery County)


                                       ORDER

PER CURIAM
       AND NOW, this 4th day of January, 2019, the Petition for Reinstatement is

granted.   Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).